OFFICE      OF THE A’ITORNEY         GENERAL     OF TEXAS
                                           AUITIN

a-C.Wt(
-a-                                                      I
                                                         ( ii’




          Eonorrblr Frmk            b”rlght
          Countt     Auditor
          BOW,         T8rar
          D44r Sirr                           Opinion
                                              RI: IS




                                                                  ttar of Deassbsr
                                                                  on Of vi18 do-
                                                                  r letter aa fol-

                                                          ate ad r4lomm
                                                          4th 4x16 thr last
                                                          (84a4 month) whloh



                                              1 402, ahaptrr 16, Aotr o? the 46th
                                               Serrlon, prorldrr ln part a8 fol-


                                     All teXp4lOr8 shall br
                   allowed dlraountr for thr pa)lult o? t4Xe8
                   dur to the Gtotr and 011 gorrrxumtrl aad
                   pOlitlOti 8UbdiVi8iOIl8 4nd taXill& dirtriC!tB
                   OS the Gtrtr, 84id diaOOUllt8 t0 ba 411OWd
                   U&or        tL   fOiiWi~@       OOnditlOn8t    Ir)   thr.4
Honor4bla lrrank:Mght,   pegs 2



    OR) par Oat dl8oouat on ad trlorra
    t4Xa8 dur thr Stat0 cr duo my gorara-
    manta1 or pOlitiO41 8Ubdlti8iOa    ar tax-
    lag dlatriot of the Btatr,    if ruoh taxes
    Sf8 psid ninety (90) da78 batOr@    thr date
    when they would othrnlaa baaoaa dalla-
    qurnt; (b) two (2%;) par oaat dlaoouat
    on ad valoran tax88 dur thr Btrtr or
    duo any g:rarmnaatal or polltloal aub-
    dlrlalon or t4xlng dlrtrlot of tha Stats
    ii such taxes ara ?ald alxty (60) day8
    barox-a tha date when thry would otharwiaa
    become daliaqusnt; (a) ona (1s) per cant
    dlroouat on ad raloram tax68 due tha
    Stata or dua any gorarmmhtal or polltlasl
    aubdlvlelon or taxing district or the stats,
    if such taxea ara paid thirty (30) days bs-
    fora the data when they would otharwlae ba-
    dome dallnpuent. . .
          I. . .

                  3.
         “TSCt.i@ll   Saotlcn 2 of Chaptar 10
    of the Act4 of the Fourth Called Session
    or the Forty-third Lsg1414tur8, tha naaa
    being Artlcla 7336 of Vernon'8 Ksolaad
    Clrll Statutes of 1936, 18 heraby a.zandad
    a0 a6 harrorttr to reed 89 follora:

         n.eticlr 7336. (a) If any parson
    8h411 pay, on or b8fOre Noteabar thirtieth
    of tha ysar for which their araeaosant la
    pads, ona-half (h) of tha taxes l1qo84d by
    law on him or his property, than ha 8hall
    havr until and including tha thlrtlath   day
    of the luccradlng June, witkiln which to r.ay
    thg other one-half (b) of his aald taxes
    ??lthout penalty or lntcrlat tharron.
          *. . .

         'All poll tax44 an6 411 4d valoram
    taxes, unless one-half (41 thareof ham
    bean palidon or barora Noramber 30th 48
    heralnabota prorldrd, shall bacons de-
    llnquant it not paid prior to Iabruary
    first et tba year next 8UCC94dhg tha
.   .




        Eoncrabla ?rauk Yrlght, pa.0 3


            year ?o' whlah the ratura of the lea e88-
            neat PO .18 0r thr oouaty 4ra sada to the
            Comptro Sar a? Pub110 Aooountr.      I? &:a-
            halt () of 64id ad ralorm taxes hats
            bean pa :d on or bcforr  the thlrtlath day
            or NOVC: Ibar as ham in provld ad, the ra:aaIa-
            In(! one hnl? (1) o? auoh texar shall be
            dallnqu Iat I? not paid bafora the flrrt
            day of ulp of the fear next 8UaOartliag
            Pha yea* for whlah th8 r#tUZm O? the aa-
            asPEnan; rolls o? the oouhtl are made to
            the Co!7krollar   o? FUblio .rrooouata.

                  “(0)   I? :aa-half (4) of 6uoh ad
             +aloraa taxes h--s bran pal6 on or bafora
             Noveanbar thirtieth o? tha year ln which the
             sona ere a6trasaad, the ~:lsoouhtaharsla pro-
             vided ?or rho11 be rf?actl+a    and shall sp-
             ply to the last halt OS the ad ralorcs taxes
             if paid nlnaty (90))   sixty (60),  aml tklrtp
             (30) days, raapaotlvaly, >rlor to the ilrat
             day or July, when tha raaa baaoaa dallnqUant
             96 haraln FrOVidSd; but such dlaoount 6hall
             not epplf to tha ?lr#t    halt of such tax66
             l? the aaaa have barn paid oc or before
             liovember thirtieth o? the pear in which
             such aa6sas3eat 16 !nedu.*
                   Tha ~rocadura ?or tax payment in tha above
        quoted brtlola la the so-oellad *rpllt payment plan".
        The prooadura ror the pafmant of taxes under auoh
        plan and tha allow4noa o? di6oouIlt8hove barn !hlly
        6at out by the Laglrlatura and will ba dlscuaaad later
        la thlr oplnlon.
                   la rour oa6e va bar4 4 situation where the
        taxpayer paid one-halt or tha rtstr  ad valoram tax on
        November 4 and ths other half on November 27. Thl6 da-
        partxant ruled  in Opinion No. O-1262 that .a tcu oollro-
        tor o? a oounty la unauthorized to eacaot the paymaxt
        o? part o? 4 alngla tax 48r469na~t.   Ths auC4ptlOn t0
        the hcldlm la 64Id oplaloa 16, howavar, a 0869 where
        payment 14 a449 under the rpllt papaat plan, as Fro-
        tided ?or la Artlclr 7336 o? the Ra+lBad Civil Stetuta6.
        TM8 dap4rtmant mat o? naoa6rlt~ arauac, than, that
Boaorablo Rank       ‘Wright,    psg8 4


uhaa payment we8 aooaptrd on Norubar 4, of onr-half
or thr rtrta    rd rrloraa tax, rsld p4fiaaat  nra mada
Under thr 8plit paymnt plra.      w8 h4t8 ia 7OUr 0468
8 rltuatloa    wharr the taxpayer ha8 rlrotad    to adopt
the 4plit    payment plan la the p4fmmt    Of bir taxer
and purruaat to luoh adoption ha6 9414 one-half o?
hi6 rtrta ad t8lorm taxes on November 4, 1939.          Thr
8aOOnd half of or&d paymnt w4s a468 on Yorembar 27,
41though the #me ~8 cot due uatll June 30, 1940.
            fourattention 16 oallrd to Bactioa C of
titiola   7336,suprr, whloh ~ovldrr thst in a ca4e
where one-half oi the stats  ad oslorem t9X has barn
paid baforr November  30, a6 vie6 the 8ltuatlOc la four
oam, than d lsoount 6h411 bc allowad on ths psymant
of the second half of the rtata ab relorca tsx if
aadr either 90, 60 or 30 Qsps prior to ths rirlt day
0r July. Said arotion further 8paoiilo4lly    provide8
that ruch dl6oouat shsll not apply to the ilret pap-
mant made before November 30 or the year in which
the 66aa6amaat      18   madr.

            You    are   thara?ora   ct-rlscd   thbt
                                           a6 tha sacezad
payment ~136 amda on Nooraabar 27, which data was nor4
than 90 day8 prior to tuly 1, 19L0, thr89 (3',) per cant
dlnoount should ba allowed the taxpayer on said atata
ad valoras tsr   paymmut. You arc ?urther advised that
the taxpayer ir to ba allowed no dlacount on the pay-
mant suede by hia an h’otembrr 4, 1939.

                                          Tour8 t4ry truly
                                     AT'EDR!! OENL.?ALOF